Citation Nr: 0424153	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  96-06 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, to include as secondary to the veteran's service-
connected knee disabilities.

2.  Entitlement to an increased rating for a right knee 
disability, current evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for a left knee 
disability, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased (compensable) disability 
rating for residuals of a fracture of the right third 
metatarsal.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to March 
1969.

This case came before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions rendered by the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In August 1997, the Board remanded the case to the RO for 
further development.  The RO, having completed the requested 
actions, has returned the case to the Board for further 
appellate consideration.  

During the course of this appeal, the RO issued an April 1996 
rating decision that granted an increased disability 
evaluation of 10 percent for the veteran's left knee 
disability.  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) has held that a rating 
decision issued subsequent to a notice of disagreement which 
grants less than the maximum available rating does not 
"abrogate the pending appeal." AB v. Brown, 6 Vet. App. 35, 
38 (1993).  Accordingly, the veteran's claim remains open.




FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development have been completed.  

2.  A low back disability was not manifested until many years 
following the veteran's separation from active duty and the 
veteran's current low back disability is not related to his 
military service or his service-connected right knee, left 
knee, or right foot disabilities.  

3.  The service-connected right knee disability is currently 
manifested by limitation of motion; flexion is not limited to 
less than 45 degrees and extension is not limited to more 
than 10 degrees; any episodes of locking are infrequent; and 
there is no instability or subluxation of the right knee.  

4.  The service-connected left knee disability is currently 
manifested by limitation of motion; flexion is not limited to 
less than 45 degrees and extension is not limited to more 
than 10 degrees; any episodes of locking are infrequent; and 
there is no instability or subluxation of the left knee.  

5.  The residuals of a fracture of the right third metatarsal 
are productive of no significant functional impairment.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by active service, may not be presumed to have been incurred 
or aggravated during such service and is not proximately due 
to or the result of service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2003).

2.  The requirements for a rating in excess of 10 percent for 
right knee disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5258, 5260, 
5261 (2003).  

3.  The requirements for a rating in excess of 10 percent for 
left knee disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5258, 5260, 
5261 (2003).  

4.  The criteria for a compensable evaluation for residuals 
of a fracture of the right third metatarsal have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.7, 4.10, 
4.20, 4.31, 4.40, 4.45, 4.71a, Diagnostic Codes 5172, 5283, 
5284 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) and its implementing regulations are applicable 
to the veteran's claims.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2003).  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is required to specifically inform 
the claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  In addition, VA is 
required to notify the claimant that he should submit any 
pertinent evidence in his possession.

Through the statement of the case, statements of the case, 
and various letters from the RO to the veteran, particularly 
a letters dated in March 2001 and February 2003, the veteran 
has been informed of the evidence and information necessary 
to substantiate his claims, the information required from him 
to enable the RO to obtain evidence on his behalf, the 
assistance that VA would provide to obtain evidence on his 
behalf, and the evidence that he should submit.  Although the 
RO has not specifically requested him to submit any pertinent 
evidence in his possession, it has informed him of the 
evidence that would be pertinent and requested him to submit 
such evidence or provide VA with the information and 
authorization necessary for the RO to obtain such evidence.  
Therefore, the Board is satisfied that VA has complied with 
the notification requirements of the VCAA and the 
implementing regulations.  

The record also reflects that the veteran's service medical 
records have been obtained, as have all pertinent post-
service medical records identified by the veteran as 
pertinent to his claim.  In addition, he has been provided 
several VA examinations.  Therefore, the Board is satisfied 
that the RO has complied with the duty to assist requirements 
of the VCAA and the implementing regulations.

The Board notes that in Pelegrini v. Principi, 17 Vet. App. 
412 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Id. at 420.  Pelegrini further held that VA failed 
to demonstrate that, "lack of such a pre-AOJ-decision notice 
was not prejudicial to the appellant, see 38 U.S.C.A. § 
7261(b)(2) (as amended by the Veterans Benefits Act of 2002, 
Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing 
that "[i]n making the determinations under [section 
7261(a)], the Court shall . . . take due account of the rule 
of prejudicial error")."  Id. at 422.

In June 2004, the Court granted the Secretary's motion for 
reconsideration and withdrew its opinion in Pelegrini I.  
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 22, 
2004) (Pelegrini II).  On reconsideration, the Court again 
stated that the VCAA notice must be provided before an 
initial unfavorable determination.  Id. at 3.  It also 
provided clarification essentially indicating that the 
failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 10-11.

In this case, the RO readjudicated the veteran's claims on a 
de novo basis following compliance with the notice 
requirements of the VCAA and the implementing regulations.  
There is no indication or reason to believe that its decision 
would have been different had the claims not been previously 
adjudicated.  In sum, the Board is satisfied that the RO 
properly processed the claim following compliance with the 
notice requirements of the VCAA and the implementing 
regulations.   

Accordingly, the Board will address the merits of the 
veteran's claims.  

Evidentiary Background

The veteran's service medical records show that he had a 
ligamentous strain of the left knee after falling on it while 
playing football in December 1966.  A subsequent treatment 
note in April 1968 indicates that he complained of recurrent 
effusion of the left knee with limited range of motion.  
Similarly, service medical records show that he undertook 
whirlpool treatment and physiotherapy for right knee pain, 
effusion, and locking in March 1968.  In June 1968, a loose 
body was felt at the subpatella and he subsequently underwent 
arthrotomy of the right knee in August 1968 to remove a loose 
body secondary to osteochondritis dissecans.  He underwent 
physical therapy through September 1968.  In addition to the 
foregoing, X-ray taken in August 1967 revealed a healing 
stress fracture of the right third metatarsal.  However, his 
service medical records are silent for any complaint, 
diagnosis, or finding of a low back disability.  On the 
contrary, the report of his January 1969 separation 
examination indicates that physical examination of his spine 
was within normal limits.

By rating action dated in October 1969, the RO awarded 
service connection for residuals of an arthrotomy of the 
right knee, residuals of a left knee injury, and residuals of 
a stress fracture of the right third metatarsal.

VA outpatient treatment records dated in the 1970s and 1980s 
show that the veteran continued to experience bilateral knee 
pain with complaints of "cracking" and "locking."  In May 
1977, he underwent surgical exploration of the right knee.  
In particular, he underwent an arthrotomy with debridement of 
the chondromalacia of the patellofemoral joint.  

A March 1995 VA outpatient treatment record indicates that 
the veteran complained of trouble with his employer as his 
new job would entail lifting 25-pound blocks.  He complained 
of right knee pain and numbness.  Examination revealed mild 
effusion with no laxity.  The assessment was degenerative 
joint disease.  

In March 1995, the veteran submitted an informal claim for 
increased disability ratings for his service-connected 
disabilities.  He reported that, while he was only in his 
40s, he felt as though he was 60.  In support of his claim, 
he submitted statements from two VA physicians dated in March 
1995 and April 1995.  The VA physicians noted that the 
veteran had undergone meniscal surgery on his right knee in 
the past and subsequently developed moderately severe 
degenerative arthritis of the right knee.  At his age, he was 
not a candidate for surgical treatment.  He was placed on 
activity limitations to include limited ambulation and 
avoidance of stairs.  Additionally, he was advised not to 
squat, crawl, climb, or perform bent knee activities.  

Subsequent VA outpatient treatment records dated in May 1995 
indicate that the veteran complained of pain and burning in 
his right knee.  He reported that his whole right leg went 
numb from mid thigh to his toes.  Straight leg testing was 
negative and he had no back pain.  On examination, the right 
knee was mildly swollen.  He had 5 out of 5 strength 
throughout his lower extremities.  The assessment was mild 
degenerative joint disease of the right knee.  

In May 1995, the veteran was afforded a VA joint examination.  
He reported pain in his right knee which was aggravated by 
walking and standing.  He could not stand in one position for 
more than five minutes.  He also reported discomfort while 
going up and down steps.  When asked about his left knee, he 
reported that it was beginning to give him trouble as he was 
putting a lot of weight on it.  He complained of numbness on 
the anterior thigh with numbness from his knee down to his 
foot.  He was 48 years old and had worked as a forklift 
driver full time for the past 6 years.  After watching him 
move from the waiting area to the examining room, the 
examiner opined that the veteran's gait was essentially 
normal.  Some quadriceps atrophy on the right was noted when 
compared to the left.  There was a surgical scar on the 
medial side of the knee which measured 6 inches long and 1/4 
inch wide.  This scar was noted to be well healed.  Mild 
crepitus was heard on passive flexion and extension of both 
knees, the right more than the left.  There was discomfort on 
pushing the patella outward on the right but no discomfort on 
the left.  There was no tenderness on palpation of the joint 
line of either knee.  Similarly, neither knee had any 
instability or locking while performing McMurray's tests.  
Both knees flexed to 123 degrees.  He complained of 
hypesthesia with pinprick testing on the whole anterior thigh 
area and anterior knee area up to the mid tibia.  The veteran 
reported that the foot felt numb to touch.  However, the 
examiner did not feel that this was referable to the knee.  
Residuals of surgery of the right knee with degenerative 
joint disease and mild atrophy of the quadriceps and normal 
left knee with subjective complaints of occasional discomfort 
were diagnosed.  A VA radiological report indicates negative 
X-ray examination of his left knee with no evidence of 
fracture, dislocation, or other bone or joint pathology.  An 
X-ray study of the right knee revealed mild degenerative 
arthritis.  

The report of a May 1995 VA neurological examination notes 
that the veteran had a history of numbness, burning, and 
tingling of the distal half of the anterior right thigh 
extending to the tibia intermittently.  The pertinent 
assessment was peripheral neuropathy of the anterior femoral 
cutaneous nerve, etiology unknown.  Subsequent motor, nerve 
conduction, and H-reflex studies were within normal limits.   

The veteran was also afforded a VA examination of his feet in 
May 1995.  At that time, he reported that he did not have any 
problem with his feet.  He could tiptoe and heel walk.  
Supination and pronation of both feet were normal and there 
was no tenderness on palpation of the feet.  A diagnosis of 
normal feet with no complaints was rendered.
 
VA X-ray examination of the lumbar spine in May 1995 revealed 
degenerative disk disease at the L1-2 levels. 

By rating action in May 1995, the RO assigned a compensable 
rating for the veteran's service-connected right knee 
disability.  However, compensable ratings for his left knee 
and right metatarsal disabilities were denied.  The veteran 
perfected a timely appeal of this action.  

Thereafter, the veteran sought treatment in June 1995 with 
complaints of a 20 year history of right knee pain and a 1 
month history of back pain.  He reported that his back pain 
moved up into his shoulder blades and grew worse during the 
day.  He reported burning and aching on the top half of both 
legs with a "lead-like" feeling from his knees down.  He 
reported that his back pain started at work.  He could not 
remember exactly what happened, but reported problems with 
his back prior to his work-related back pain.  

Subsequent VA outpatient treatment records from June 1995 to 
October r1995 show continued complaints of knee and back 
pain.  A June 1995 VA MRI revealed lumbar spondylosis with 
herniated L1-2 and L3-4 discs.  MRI of the right knee was 
normal.  A November 1995 VA progress note indicates that the 
veteran had an extended history of back and knee pain.  
George R. Waris, a physician's assistant (PA), noted that the 
veteran's right knee was "compounding the symptoms in his 
lumbar spine."  The veteran was noted to have difficulty 
coping and was depressed.  The veteran was also considered 
unemployable.  

Private treatment records from September 1995 to January 1996 
show treatment for low back pain.  

In conjunction with a claim for Social Security disability 
benefits, the veteran was afforded a psychiatric examination 
in January 1996 conducted by Dr. Joseph Gagliardo, M.D.  The 
veteran reported pain in his back and leg even when resting 
in a reclined position.  Because of this pain, he was 
inactive and unable to work.  In February 1996 Dr. Gagliardo 
reported that the veteran's range of motion of his knee for 
forward extension and flexion was 100 degrees and his range 
of motion for his lower back was approximately 60 degrees.

In March 1996, the RO received a statement from the veteran 
wherein he chronicled his symptoms from June to July 1995.  
He reported pain in his back and both knees.  While his 
medication helped at night, it had no effect during the day.  
He found it difficult to stand in one place for long and when 
he walked his knee pain increased.  He also reported numbness 
from the top of his knees down to the tips of his toes.  

In April 1996, the veteran was afforded a VA orthopedic 
examination.  The examining physician noted that the veteran 
worked for 18 years following service as a forklift operator 
at a factory before having numbness of the lateral sides of 
both thighs.  The veteran was observed to walk straight with 
no limping.  At times he walked slowly, but the examiner 
noted that he was able to get up easily and walk towards the 
examining room from the waiting area.  While crepitus of the 
knees was noted, examination revealed no instability of 
either knee.  The veteran had a 5 inch long surgical scar on 
the medial side of the right knee which was well healed and 
asymptomatic.  The right knee flexed to 120 degrees and the 
left knee flexed to 115 degrees.  There was a mild right 
quadriceps atrophy compared to the left.  While X-ray 
examination of the left knee was negative, the examiner felt 
that the veteran might have a beginning degenerative joint 
disease as evidenced by crepitus.  The pertinent diagnoses 
were postoperative residual of right knee surgery with 
discomfort, essentially normal left knee examination with the 
exception of crepitus, and spondylosis with herniated discs.  
The examiner did not believe that there was any relationship 
between the veteran's knees and his back.  These represented 
two distinct pathologies, and the examiner did not think the 
veteran's knee conditions were the cause of his back pain.  

In April 1996, the RO issued a rating action which assigned a 
10 percent disability evaluation for the veteran's left knee 
disability.  

In April 1996, a private physician completed a statement of 
disability for the veteran's life insurance company.  It was 
noted that the veteran was last examined in February 1996.  
He was noted to have osteoarthritis, herniated lumbar discs, 
back pain, knee pain, and numbness and tingling in his arms 
and legs.  The veteran was unable to climb, stoop, or bend.  
He was also noted to have severe limitation of functional 
capacity and was considered incapable of minimal (sedentary) 
activity due to disabilities.  However, the examiner did not 
distinguish between service-connected and nonservice-
connected disabilities.  The veteran also had significant 
loss of psychological, physiological, personal, and social 
adjustment.  The veteran was considered a candidate for 
further rehabilitation service and vocational counseling 
and/or retraining was recommended.  

A May 1996 private medical report indicates that the veteran 
had a neurological examination that revealed that cranial 
nerve 5 was intact in motor examination.  However, on soft 
touch examination, the veteran was correct only half the 
time.  However, the examiner noted that when the veteran was 
incorrect his muscle had twitched as though he sensed, but 
did not identify the touch.  He had fair strength in his 
lower extremities with no evidence of muscle wasting, 
fasciculation, or tremors.  The impression was rule out 
malingering on the sensory.  

Subsequent treatment notes dated from May to July 1996 
indicate that veteran complained of chronic pain especially 
in his lower back.  He also complained of knee pain.  He felt 
that his medication had not helped and that he had high blood 
pressure due to pain.  

In July 1996, the veteran was awarded Social Security 
disability benefits.  The decision awarding these benefits 
indicates that the veteran had several severe impairments 
including major depression, chronic and acute pain disorder 
(back and right knee), degenerative disc disease, and 
degenerative osteoarthritis of the lumbar spine.  

In a July 1996 statement, the veteran's mother reported that 
she had seen the veteran suffer when laying down, sitting, 
and standing.  The only time that he was not in pain was when 
he took medication.  He was also depressed due to his 
inability to work and pay his bills.   

The veteran testified at a hearing before an RO hearing 
officer in September 1996.  He reported severe pain, 
swelling, fluid build up, locking, collapsing, and 
inflammation of the right knee.  He also reported that when 
he put any kind of pressure on the front of the knee, his 
toes went numb.  He reported that he could not wear a brace.  
He had problems navigating steps and uneven ground.  He used 
ice to treat his swelling.  With respect to his left knee, he 
reported that he had a loose body and his left knee had 
worsened as it had been compensating for his right knee and 
carrying most of his weight.  He reported swelling, locking, 
and giving way of the left knee from time to time.  He was 
taking Ultram for his knee pain.  He reported constant 
redness and heat in both knees.  He also reported that his 
right foot was very stiff and popped and cracked at times.  
However, he was not receiving any medical treatment for his 
foot disability.  He had swelling in his foot approximately 
once a month.  He had problems wearing shoes when his foot 
was swollen.  

When asked by his representative if he had been in any auto 
or industrial accidents affecting his back, he replied no.  
Similarly, when asked by the hearing officer if he had any 
additional trauma to his low back since discharge from 
service, the veteran replied, "No, sir."  The veteran 
thought that his knee condition caused his back problems.  He 
felt that the VA examiner that conducted the April 1996 
examination  lied on the examination report as he was unable 
to perform the indicated testing.  

At his April 1997 hearing before the undersigned Member of 
the Board, the veteran reported constant pain in his right 
knee with swelling, crepitation, and locking.  He could not 
extend his right knee without pain and it hurt through all 
ranges of motion.  The veteran reported that he was 
constantly trying all kinds of squirming positions.  He never 
knew when his knee would buckle.  He also reported falling.  
He also reported instability, pain, weakness, and swelling of 
his left knee.  He used a "slip-over" brace for his left 
knee.  He had pain in his right foot with swelling from time 
to time.  His foot would pop and crack with pain.  He 
reported that he had to quit his job due to back pain and his 
knee constantly locking.  

In a May 1997 statement, Dr. John J. Sheridan, a private 
physician, noted that the veteran had long standing problems 
with his right knee and lower back.  He had a history of 
intervertebral disc disease in his lower back and a history 
of two surgeries on his right knee.  Dr. Sheridan opined that 
it was not likely that his knee condition caused his back 
condition.  However, it was more likely than not that altered 
gait from his knee condition exacerbated the symptoms of his 
back.  It was noted that "this would not cause a worsening 
of the condition, only an exacerbation of symptoms."  

VA radiological reports dated in May 1997 show that the 
veteran had mild degenerative disc changes of the dorsal 
spine and probable degenerative disc changes of the cervical 
spine.  Similarly, a May 1997 CT scan of the lumbar spine 
revealed moderately large central and left lateral disc 
herniation at L3-4, mild central disc herniation at L5-S1, 
and central disc bulges at L1-2, L2-3, and L4-5.  

In October 1997, the veteran was noted to be "still having 
LBP (low back pain)" which restricted his working.  He was 
not trained for more than labor.  He had bilateral hip pain 
and degenerative joint disease of both knees.  He complained 
of leg stiffening and that braces caused him paresthesia.  
Treatment at the pain clinic had not worked.  Mr Waris, the 
physician's assistant that authorized the November 1995 
treatment, again linked the veteran's knee disabilities to 
his back disability by opining that it was as likely as not 
that there was a direct correlation between the veteran's 
joint symptoms of his knee to his back pain.

In November 1997, a VA psychologist noted that 85 percent of 
the veteran's unemployability was due to physical causes and 
15 percent to psychiatric causes.  In a subsequent addendum, 
the examining psychologist indicated that the veteran 
considered his back problem and psychiatric difficulties to 
be the major source of his inability to work.  It was opined 
that his knee conditions, while problematic, have not 
historically kept him from work.  Similarly, his residual of 
a foot fracture did not keep him from working.  

In February 1998, the veteran was afforded a VA examination 
by a Board Certified neurologist who noted that he maintained 
an active clinical practice and was especially interested in 
spinal disorders.  The examination report indicates that the 
claims folder and military service health records were 
reviewed in their entirety in conjunction with the 
examination.  It was noted that service medical records made 
no reference to conditions of the lumbar spine.  It was noted 
that the veteran rose during the interview to alleviate 
discomfort in his back and legs; however, the examiner noted 
that there was no promontory indication of discomfort.  He 
walked in a normal manner and was able to maintain balance 
when standing with his feet together and his eyes opened.  
While the veteran complained of pain, he was able to stand on 
his toes and heels and walk on his heels and toes.  The 
examiner noted that the veteran "often protested that he was 
unable to do something, such as walking in [a particular] 
position and then was able to do it without any difficulty."  
Appreciation of pinprick, touch, temperature, position, and 
vibration was normal except for variable responses to 
vibration and position sense testing in all four limbs.  
However, the variety of response included normal patterns.  
There were surgical scars at the knee.  The veteran reported 
that he developed discomfort in the knee while squatting.  
There was no abnormality on palpation of the knee joint.  He 
demonstrated slight laxity bilaterally of the lateral 
collateral ligaments with no other abnormalities of the 
supporting structure of the knee.  The right knee could be 
extended to 175 degrees with limitation by hamstring 
tightness, and flexed to 35 degrees, which the examiner noted 
was normal.  The left knee could be extended to 185 which the 
examiner noted was normal and flexed to 35 degrees.  

It was noted that the veteran had degenerative osteoarthritis 
with impairment of multiple spinal motion segments.  This was 
felt to be the consequence of an inability to continue 
resynthesizing joint cartilage throughout life.  This 
disorder was genetically determined.  The examiner commended 
on Dr. Sheridan's opinion by agreeing that the veteran's knee 
condition did not cause his back disability and, while 
producing spinal symptoms, did not make the veteran's 
underlying spinal disease process worse.  

The veteran was also afforded an orthopedic examination in 
March 1998 to assess the severity of his service-connected 
disabilities.  The examination report notes that the examiner 
reviewed the claims folder in conjunction with the 
examination.  The veteran reported popping, cracking, and 
pain in his right foot.  He also reported occasional locking, 
swelling, and popping in his right knee with daily pain.  He 
further reported multiple flare-ups of pain throughout the 
week.  These flare-ups manifested themselves in the form of 
locking and popping.  He reported occasional swelling and 
daily pain.  Examination of the right foot revealed 
tenderness to light palpation over the dorsal surface of the 
foot with dorsiflexion to 15 degrees and plantar flexion to 
40 degrees.  There were normal pulses and normal reflexes.  
There was no evidence of any gross deformities.  The examiner 
could find nothing to indicate why the veteran would be 
having tenderness to light palpation over the dorsum of the 
foot.  Examination of the right knee revealed crepitus with 
flexion and extension.  There was some medial joint line 
tenderness, not related to his scar.  The right knee was 
stable medially and laterally.  There was no evidence of any 
subluxation and there was a negative anterior Drawer tests, 
negative Lachman's test, and positive patella grind test.  
Examination of the left knee revealed crepitus with no 
evidence of any subluxation, negative joint line tenderness, 
negative anterior Drawer test, negative Lachman's tests, and 
negative patella grind test.  The diagnoses were normal right 
foot, except for patellofemoral crepitus, and normal knee 
examinations.  The examiner noted that there was no evidence 
of any incoordination on examination of the veterans' knees.  
Some weakened movement and excess fatigability with moderate 
resistance were noted.  It was further opined that there 
would be loss of motion during flare-ups of the right knee; 
however, the examiner was unable to express the additional 
loss of motion without speculation.  It was opined that it 
was unlikely that the veteran's knees caused or worsened his 
lower back disability.  

Subsequent treatment records dated from June 1998 to January 
2000 show continued complaints of back and knee pain.

In March 2000, the veteran was afforded a VA joint 
examination.  The examiner reviewed the claims folder and 
medical history in conjunction with the examination.  The 
veteran continued to report popping and cracking in the mid 
foot area of his right foot.  It was hard for him to walk at 
times.  He had used arch supports for a year and a half.  

Examination of the foot revealed normal alignment and a 
normal arch with no pes planus.  There were no callosities 
about his feet and no limp specifically favoring the right 
foot.  No hallux valgus was present and there were no 
deformities of the toes.  Range of motion of the right 
forefoot and midfoot was not restricted or painful.  The 
diagnosis was healed fracture of the right third metatarsal.  
X-rays revealed mild degenerative changes of the first 
metatarsophalangeal joint.  

The veteran reported that both of his knees swelled and 
buckled periodically.  Both knees also tended to "lock-up" 
two or three times per week to a point where he cold not move 
them.  He noted stiffness and grinding of both knees and 
stated that he could not squat or kneel.  Sitting caused pain 
in both knees, but there was also pain in both knees when he 
got up to walk after sitting.  The right knee was reported to 
be worse than the left.  While he had used a cane in the 
past, he stopped using one due to low back pain.  He woke up 
two or three times per night because of knee pain.  

The examiner noted that the veteran did not have obvious knee 
pain during the examination.  Standing indicated normal 
alignment of the knees with no varus or valgus angulation.  
There were no flexion deformity and no recurvatum.  He was 
noted to have a somewhat lumbering gait with no specific 
antalgic limp.  Squatting could be done to 130 degrees in 
both knees.  He tended to use his hands on his knees to 
straighten.  On examination with a goniometer, both knees 
extended fully to 0 degrees.  However, the veteran would not 
flex his knees beyond 90 degrees complaining of pain during 
range of motion testing.  However, the examiner noted that, 
as the veteran sat, he could bend his knees beyond 90 
degrees.  In addition to being able to squat to 130 degrees, 
he was able to flex to 110 degrees while sitting.  Slight 
crepitus of the patellofemoral joint was noted bilaterally.  
The veteran was noted to have a 13 cm long curved scar of the 
right knee that was well-healed, nontender, nonswollen, and 
nonadherent.  Likewise, it was not depressed.  No joint 
effusion was noted in either knee; however, the veteran 
complained of tenderness both medially and laterally along 
the joints lines.  Patella alignment and motion were normal.  
Laxity on ligament examination indicated a negative Lachman's 
test, negative anterior drawer sign, and a negative posterior 
drawer sign.  Valgus stress with the knee in full extension 
demonstrated no laxity.  With the knee in 30 degrees of 
flexion, there was a grade 1 valgus laxity, with the right 
knee equaling the left.  There was no varus laxity.  Relative 
strength of the hamstrings was 4 out of 5 bilaterally.  X-
rays revealed a normal left knee with degenerative changes in 
the right knee. 

The examiner noted that the veteran's symptoms and episodes 
of flare-ups affect his range of motion during winter.  The 
examiner noted "inequities" in the veteran's range of 
motion.  When measured by goniometer, the veteran was only 
able to flex his knees to 90 degrees.  However, when 
squatting, he could do so to 130 degrees.  There was no 
evidence of incoordination during gait and his strength was 
estimated to be 4 out of 5 in the hamstrings and quadriceps 
bilaterally which the examiner noted was considered good.  It 
was noted that excess fatigability was not a symptom about 
which the veteran complained.  It was opined that the 
veteran's knee disabilities did not render him incapable of 
working in a job which would limit squatting, bending, and 
kneeling.  

Subsequent VA outpatient treatment records show continued 
complaints of back and knee pain.  
 
In July 2000, the veteran was referred for a psychological 
evaluation by the Missouri Section of Disability 
Determinations in connection with his claim for Social 
Security benefits.  He reported that he was depression free 
until about 5 years earlier when he developed a chronic pain 
syndrome secondary to work related injuries.  With respect to 
his low back pain, the examination report notes, "this was a 
work related injury which has been settled satisfactory 
according to the claimant."  The pertinent diagnosis was low 
back pain secondary to work related injury with four ruptured 
discs and nerve damage.  

Additionally, the veteran was afforded an orthopedic 
examination conducted by Forest Park Medical Clinic in July 
2000.  He reported pain in his right foot, knees, and back.  
It was noted that he walked slowly without a definite limp.  
He could stand on his toes and his heels while holding onto 
an adjacent table.  When asked to squat, he assumed only 
about one half squatting position and then returned slowly to 
the standing position.  He cold dress and undress himself, 
but seemed to have a great deal of difficulty removing and 
replacing his shoes and socks.  He could get on and off the 
examining table, but required assistance in getting up from a 
lying position.  Examination of the right knee revealed two 
healed surgical scars.  The knee straightened completely and 
flexed to 110 degrees.  He complained of pain whenever he was 
asked to bend or straighten the knee; however, no instability 
was noted.  Examination of the left knee revealed mild 
swelling.  The left knee straightened completely and flexed 
to 120 degrees with no instability.  However, tenderness was 
noted.  Examination of the feet revealed mild tenderness in 
the instep of the right foot with normal range of motion, no 
instability, and no deformity.  Chronic low back syndrome 
with degenerative joint disease, chronic knee pain with 
degenerative joint disease, and history of a fracture of the 
right foot were assessed.

In July 2003, the veteran complained of a constant dull 
aching pain in his back which sometimes aggravated to a 
shooting pain "like an ice pick" in his back, neck, and 
lower extremities.  On examination, he was noted to have 
normal strength in his legs and was able to walk with normal 
stability and a normal gait.  His sensory was normal for 
touch and pain.  The impression was worsening low back pain. 

Similarly, in April 2004, he complained of dull pain in his 
lower back and neck which shot down into his legs.  The 
impression was degenerative disc disease with lumbar 
spondylosis.

Service Connection for Low Back Disability

The veteran's contends that his present low back disability 
is etiologically related to his service-connected knee 
conditions or his service-connected fracture of the right 
third metatarsal.  Accordingly, he feels that service 
connection is therefore warranted for this disability as 
secondary to service-connected disability.  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 (2003).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Where a veteran served for at least 90 days during a period 
of war, and manifests arthritis to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

As noted above, the veteran's service medical records are 
silent for any reference to a low back disability.  On the 
contrary, the first evidence of record pertaining to a back 
disability is dated decades after the veteran's separation 
from active duty.  No health care professional has linked his 
present back disability to an in-service injury or incident.  
On the contrary, despite the veteran's testimony that he had 
no postservice back injuries, reports of medical examinations 
conducted in conjunction with his claim for Social Security 
benefits indicate that the veteran reported back problems 
following a work-related injury.  Accordingly, the Board 
finds that service connection for the veteran's low back 
disability on a "direct" or presumptive basis is not 
warranted.  

In essence, the veteran contends that this disability was 
caused by his service-connected disabilities and that service 
connection is therefore warranted on a "secondary" basis.  
In particular, he asserts that his knee disabilities altered 
his gait which in turn affected his back. 

While George Waris, a VA physician's assistant, has opined 
that there is a direct correlation between the veteran's 
service-connected disabiities and his back pain, the Board 
notes that it is not required to accept medical opinions that 
are based upon the veteran's recitation of medical history.  
Godfrey v. Brown, 8 Vet. App. 113 (1995), see also, Owens v. 
Brown, 7 Vet. App. 429 (1995).  The evidence does not show 
that Mr. Waris reviewed the veteran's service medical records 
or any other related documents which would have enabled him 
to form an opinion on an independent basis.  Elkins v. Brown, 
5 Vet. App. 474, 478 (1993); see also Swann v. Brown, 5 Vet. 
App. 229 (1993).  Accordingly, the Board must find Mr. Waris' 
statements to be unpersuasive as to the relation of the 
veteran's current back disability to the veteran's service-
connected knee disabilities.  

Additionally, the claims folder contains other opinions that 
directly contradict Mr. Waris' opinion.  A VA Board Certified 
neurologist, after examining the veteran and undertaking a 
review of the claims folder to include service medical 
records and postservice treatment records, opined in February 
1998 that there was no etiological relationship between the 
veteran's service-connected knee disabilities and his low 
back disabilities.  It was felt that the veteran's back 
disability was genetic.  This opinion is supported by a VA 
physician that examined the veteran in April 1996 and found 
no relationship to between the veteran's knees and back.  
Similarly, Dr. Sheridan, a private physician, opined in May 
1997 that it was not likely that the veteran's knee 
conditions caused his back condition.  

While Dr. Sheridan felt that the veteran's knee disabilities 
may exacerbate back symptoms, it was opined by Dr. Sheridan 
that this would not result in a worsening of the preexisting 
back condition.  This conclusion is supported by the VA 
neurologist who opined in February 1998 that the veteran's 
knee disabilities did not make the veteran's underlying 
spinal disease process worse.  Thus, the preponderance of the 
medical evidence is against a grant of secondary service 
connection for low back disability.  

The Board has considered various statements from the veteran 
associating his present low back disability to his service-
connected disabilities.  While the veteran is competent to 
testify as to symptomatology he has experienced, without 
medical expertise or training, he is not competent to offer a 
medical opinion as to the etiology of his low back 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) 
(laypersons are not competent to render medical opinions).  
Accordingly, the Board must find that his contentions with 
regard to etiology of his low back disability are of no 
probative value.  

Accordingly, service connection is not in order for the 
veteran's low back disability.  The Board has considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Claims for Increased Ratings

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  When there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.

Where the rating schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for a service-connected disability is 
the present level of disability.  The Court has held that 
where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Knee Disabilities:  

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  When, however, the limitation of motion of the 
specific joint(s) involved is noncompensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, or a 20 
percent evaluation if flexion is limited to 30 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, or a 20 
percent evaluation if extension is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.

A dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint will be rated 
20 percent disabling.  38 C.F.R. § 4.71a, DC 5258.  

Removal of the semilunar cartilage, if symptomatic, will be 
rated 10 percent disabling.  38 C.F.R. § 4.71a, DC 5259.  

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257. 

While the veteran has complained of pain and locking, there 
is no objective evidence of locking of either knee.  
Examinations of the veteran's knees have been consistently 
negative for the presence of effusion as well.  Accordingly, 
neither knee disability warrants a 20 percent rating under 
Diagnostic Code 5258.

Likewise, the range of motion in both knees has not been 
consistent with a higher rating.  The medical evidence shows 
that the veteran has consistently demonstrated that he 
retains full extension of both knees and is able to flex both 
knees to 90 degrees or more.  Even with consideration of all 
pertinent disability factors, it is clear that the limitation 
of flexion of either knee does not more nearly approximate 
limitation to 30 degrees than limitation to 45 degrees.  In 
this regard, the Board notes that the appellant's subjective 
complaints of pain have for the most part not been confirmed 
by objective evidence such as guarding, apprehension, etc.  
Likewise, while it was opined that the veteran would 
experience flare-ups and increased symptoms during the 
winter, there was no evidence of incoordination during the 
examination and his strength was noted to be good.  
Similarly, it was noted during examination in March 2000 that 
excess fatigability was not complained of by the veteran and 
it was opined that the veteran's knees alone did not render 
him incapable of working in a job that would limit squatting, 
bending, and kneeling.  In short, the medical evidence of 
record does not justify the assignment of a rating in excess 
of 10 percent for either knee based upon limitation of 
motion.  

Despite the veteran's complaints of instability, a separate 
rating based upon knee instability or subluxation is also not 
warranted for either knee in this case.  VA examinations in 
March 1995, May 1995, and April 1996 revealed no instability 
in either knee.  While slight bilateral laxity of the lateral 
collateral ligaments was noted on examination in February 
1998, and valus laxity with the knees at 30 degrees was noted 
on examination in March 2000, the veteran was noted to have 
no laxity with the knee in full extension and instability 
resulting from the laxity was not reported.  Lachman's test, 
anterior drawer sign, and posterior drawer sign were negative 
for any subluxation or lateral instability in March 2000.  
Similarly, the July 2000 private examination report noted no 
instability in either knee.  With the exception of the slight 
lateral laxity noted in 1998 and March 2000, the medical 
evidence consistently reflects the absence of objective 
evidence of instability or subluxation involving either knee.  
Accordingly, separate ratings based on arthritis and 
instability are not warranted for either knee.  

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a higher disability evaluation for either of the knee 
disabilities at issue.  

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  There is no indication in the record that the 
schedular evaluations are inadequate to evaluate the average 
industrial impairment from either of the knee disabilities at 
issue.  The veteran has not required frequent hospitalization 
for these disabilities and the manifestations of these 
disabilities are not in excess of those contemplated by the 
schedular criteria.  Therefore, referral of this case for 
extra-schedular consideration is not in order.  See Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  

Right Foot Fracture:

There is no specific diagnostic code for residuals of a 
fracture of a metatarsal.  

When an unlisted condition is encountered, it will be 
permissible to rate it under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  38 C.F.R. § 4.20 (2003).  

Malunion or nonunion of the tarsal or metatarsal bones 
warrants a 10 percent evaluation if it is moderate.  
38 C.F.R. § 4.71a, Diagnostic Code 5283.

A 10 percent rating is warranted for moderate foot injury.  
38 C.F.R. § 4.71a, Diagnostic Code 5284.  

Amputation of one or two toes, other than the great toe, 
warrants a noncompensable evaluation if there is no 
metatarsal involvement or a 20 percent evaluation if there is 
removal of the metatarsal head.  38 C.F.R. § 4.71a, 
Diagnostic Code 5172.

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.

While the veteran has complained of right foot pain, 
cracking, and stiffness throughout the course of his appeal, 
the evidence does not show any significant functional 
impairment caused by his residuals of a fracture of the right 
third metatarsal.  

During examination in May 1995, he reported no problems with 
his right foot and normal feet were diagnosed at that time.  
While tenderness of the right was noted on examination in 
March 1998, the veteran was able to dorsiflex to 15 degrees 
and plantar flex to 40 degrees.  Despite complaints of 
numbness, he had normal pulses and normal reflexes and the 
examiner could find nothing to indicate why he was having 
complaints of tenderness to palpation over the dorsum of the 
foot.  Again, the diagnosis was normal right foot.  On 
examination in March 2000, he had unrestricted range of 
motion that was not painful.  Similarly, while complaining of 
tenderness in the instep area of the right foot on 
examination in July 2000, he had normal range of motion with 
no instability and no deformity.  

The veteran's recent VA outpatient treatment records show 
that he is not receiving treatment for residuals of a 
fracture of his right third metatarsal and there is no other 
recent medical evidence suggesting that the fracture 
residuals are productive of any significant functional 
impairment.  Therefore, the Board must conclude that the 
disability is properly assigned a noncompensable evaluation.

In reaching this decision, the Board has considered DeLuca v. 
Brown, 8 Vet. App. 202 (1995); the provisions of 38 C.F.R. § 
4.40 concerning disability factors such as lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning disability factors such as weakened movement, 
excess fatigability, and incoordination; and the provisions 
of 38 C.F.R. § 4.10 concerning the effects of the disability 
on the veteran's ordinary activity.  However, as explained 
above, the evidence demonstrates that the service-connected 
disability is productive of no more than minimal functional 
impairment, which does not satisfy the criteria for a 
compensable evaluation.


ORDER

Service connection for a low back disability is denied.

A rating in excess of 10 percent for right knee disability is 
denied.  

A rating in excess of 10 percent for left knee disability is 
denied.  

A compensable rating for the residuals of a fracture of the 
right third metatarsal is denied.  
	             


____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



